Per Curiam.

A charge of three per cent instead of five per cent (resulting in an increase in the income of the premises of $556.08) is sufficient compensation for managerial services. In allowing such a charge for management there should be eliminated the item of $500 for secretarial services.
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted to the extent of requiring the respondent to pay to the petitioner the sum of $763.72 for the year 1942 on account of the past due principal of the mortgage.
Present — Townley, Glennon, Untermyer, Dore and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted to the extent of requiring the respondent to pay to the petitioner the sum of $763.72 for the year 1942 on account of the past due principal of the mortgage. Settle order on notice.